ROBERTS V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.  2-05-266-CR



ELVIS DEAN ROBERTS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On January 25, 2005, Appellant Elvis Dean Roberts pleaded guilty to aggravated sexual assault, sexual assault, and possession of child pornography (with intent to promote).  Pursuant to a plea bargain agreement, Appellant was sentenced to fifty years’ confinement on the first charge, and 20 years’ confinement on each of second and third charges.  Appellant filed a pro se notice of appeal on July 5, 2005.

To be timely, a notice of appeal must be filed within thirty days after the day sentence is imposed or suspended in open court or within ninety days if the defendant timely files a motion for new trial.  
Tex. R. App. P
. 26.2(a).  In this case, the trial court imposed sentence on January 25, 2005.  Appellant did not file a motion for new trial; thus, his notice of appeal was due on February 24, 2005.  Appellant did not file his notice of appeal until July 5, 2005, and he did not file a motion for extension of time to file the notice of appeal.  
See 
Tex. R. App. P.
 26.3.  Therefore, his notice of appeal is untimely and we lack jurisdiction over the appeal.  
See 
Tex. R. App. P.
 43.2(f); 
Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)
  

On July 12, we notified Appellant of our concern that we lacked jurisdiction over the appeal because his notice of appeal was late.  We informed Appellant that this appeal may be dismissed unless he or any other party desiring to continue the appeal filed a response showing grounds for continuing  the appeal by July 26, 2005.  
See
 
Tex. R. App. P.
 25.2(b), 44.3.  No response has been received.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 43.2(f); 
Olivo
, 918 S.W.2d at 522.
 

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  August 25, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.